DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 9 recite “wherein the different data relates to one or more selected from the list consisting of:  i. additional or alternative graphics data;  ii. image processing; and  iii. one or more processes other than image processing” but it is unclear what are the boundaries of  “additional or alternative graphics data”, “image processing” or “other than image processing” and consequently the claims are indefinite.
Claims 3 & 11 recite “data related to foveated rendering of the image frame”.  The antecedent basis for “the image frame” is lacking.  In addition, it is unclear what are the boundaries of “data related to foveated rendering” and consequently the claims are indefinite.
Claims 4 & 12 recite “data relating to the operation of a head mounted display” but it is unclear what are the boundaries of “data relating to the operation of a head mounted display” and consequently the claims are indefinite.
Claims 6 & 13 recite “data related to a flexible scale rasterization process” but it is unclear what are the boundaries of “data related to a flexible scale rasterization process” and consequently the claims are indefinite.
The various dependent claims inherit these issues from their respective parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (pub. no. 20180247388).
Regarding claim 1, Chan discloses a method of data storage (“Turning now to FIG. 2, a block diagram of one embodiment of a graphics processing unit (GPU) 200 is shown. In one embodiment, the logic of GPU 200 is included in GPU 130 (of FIG. 1). In one embodiment, GPU 200 includes at least shader arrays 215A-D, command center hub 220, fabric 225, and cache 230”, [0027]; “In one embodiment, compressor module 235 is located within cache 230. In another embodiment, compressor module 235 is located within fabric 225. In one embodiment, when GPU 200 receives pixel data, compressor module 230 is configured to compress the pixel data using delta color compression (DCC). Then, the compressed data is written to cache 230. In one embodiment, compressor module 230 is configured to decompress the compressed data and convey the decompressed data to a client (e.g., shader arrays 215A-D)”, [0029], 

comprising:  associating delta colour compression DCC metadata with one or more tiles of graphics data;  selecting one or more such tiles that are uniform in colour and hence can be accurately represented by the DCC metadata for that tile (“If a compressor module detects a block of data includes only black pixels, the processor generates a first metadata key to indicate the block only includes black pixels, and then the processor discards the block of data while storing only the first metadata key. If the compressor module detects a block of data includes only white pixels, the processor generates a second metadata key to indicate the block only includes black pixels, and then the processor discards the block of data while storing only the second metadata key”, [0034]; “ It is also noted that a compressor module (e.g., compressor module 135 of FIG. 1) is configured to determine if pixel values match the special black and white values. If all of the pixel components of a given block of data are equal to the black or the white value, the compressor module compresses the entire block of data and then generates a metadata key which indicates which value (block or white) was detected for the block of data”, [0035]); 

and  replacing some or all of the graphics data in one or more selected tiles with different data, wherein the different data relates to one or more selected from the list consisting of:  i. additional or alternative graphics data;  ii. image processing; and  iii. one or more processes other than image processing (“Next, the processor compresses the plurality of M-bit pixel components to create a compressed block of pixel data (block 520). Then, the processor stores the compressed block of pixel data in the memory subsystem (block 525)”, [0037];  for a subsequent store after key of block of special black or white value is written that fills the same memory location that the discarded block would have occupied).
Regarding claim 2, Chan discloses selected tiles belong to a graphical user interface element of an image frame (“In one embodiment, GPU 130 is configured to execute graphics pipeline operations such as draw commands, pixel operations, geometric computations, and other operations for rendering an image to a display. In another embodiment, GPU 130 is configured to execute operations unrelated to graphics”, [0021]).
Claim 8, is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claims 9 & 10 are directed to a device that implements the method of claims 1 & 2 respectively and are rejected for the same reasons as claims 1 & 2 respectively.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715